Citation Nr: 0026646	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to January 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the RO that denied 
service connection for PTSD, and that denied an application 
to reopen a claim for service connection for a low back 
disorder.  The veteran testified at a hearing before a Board 
member sitting at the RO (Travel Board hearing) in May 2000.

The present Board decision addresses the preliminary question 
of whether the claim for service connection for PTSD is well 
grounded.  The remand which follows the decision addresses 
further development required on the claim for service 
connection for PTSD, as well as further action required on 
the application to reopen the claim for service connection 
for a low back disorder.  


FINDING OF FACT

The veteran has submitted evidence to show a plausible claim 
for service connection for PTSD.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The preliminary question in a claim for service connection is 
whether the veteran has met his initial burden of submitting 
competent evidence to show that his claim is well grounded, 
meaning plausible.  38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the VA has a duty to assist in developing 
evidence pertinent to the claim.  Id.

During his May 1965 to January 1971 service, the veteran 
served in Vietnam from December 1965 to December 1966, from 
January 1968 to March 1969, and from March 1970 to December 
1970.  His principal duty assignments in Vietnam were that of 
a petroleum storage specialist, supply and a stock 
specialist, and heavy vehicle driver.  The service records 
disclose no combat decorations or other evidence of combat.  
At a May 2000 Travel Board hearing, the veteran submitted a 
statement and copies of photographs from Vietnam relating to 
claimed stressors during service.  His claimed stressors are 
accepted as credible solely for the purpose of determining if 
his claim is well grounded.  PTSD related to service was 
diagnosed at a February 1998 VA examination.

The diagnosis of PTSD, some medical evidence of a nexus to 
service, and the allegations of service stressors are 
sufficient to make the claim for service connection for PTSD 
well grounded under 38 U.S.C.A. § 5107(a).  Gaines v. West, 
11 Vet.App. 353 (1998).  Thus the Board will allow the appeal 
of this issue to the extent that it finds that the claim is 
well grounded.  This does not mean that service connection 
for PTSD is granted; rather, further development of the claim 
is required as set forth in the below remand.


ORDER

The claim for service connection for PTSD is well grounded; 
to this extent only, the appeal of this issue is granted.


REMAND

As noted above, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded, and the file 
shows that there is a further duty to assist him in 
developing his claim.  One of the requirements for service 
connection for PTSD is credible supporting evidence to verify 
stressors when, as in the instant case, the veteran is not 
shown to have engaged in combat.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet.App. 128 (1997).  The veteran has recently 
submitted additional information on alleged service 
stressors, and an attempt should be made to verify the 
stressors through the service department, as part of the VA's 
duty to assist.  38 U.S.C.A. § 5107(a).

With respect to the application to reopen the claim for 
service connection for a low back disorder, it is noted that 
the claim was denied by the RO in September 1996, and the 
veteran initiated but did not perfect an appeal of that 
decision.  Thus new and material evidence (as defined in 
38 C.F.R. § 3.156) is required to reopen the claim.  In July 
2000, the veteran submitted additional documents to the RO, 
and these were sent to the Board (without RO review or a 
supplemental statement of the case) in August 2000.  One of 
the documents is a June 2000 lay statement from a relative, 
concerning the back issue, and the other document is a July 
2000 statement from a VA doctor who esentially opined that 
the veteran's back condition was related to service.  The 
veteran did not waive initial RO consideration of this 
evidence, and thus the Board must remand the issue to the RO 
for its initial consideration of this evidence (and any 
development that is suggested by the evidence) and a related 
supplemental statement of the case.  38 C.F.R. § 20.1304.

In light of the foregoing, the case is remanded for the 
following actions:

1.  The RO should forward a summary of 
the veteran's claimed service stressors 
(along with copies of his service 
personnel records and any other records 
relevant to the PTSD claim) to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), and request that 
the USASCRUR investigate and attempt to 
verify the alleged stressors.

2.  Thereafter, the RO should review the 
claim for service connection for PTSD.  

The RO should also readjudicate the issue 
of whether new and material evidence (as 
defined by 38 C.F.R. §  3.156) has been 
submitted to reopen a claim for service 
connection for low back disorder, and in 
doing so the RO should consider all 
evidence of record including that added 
to the file since the statement of the 
case.  If the RO finds the claim has been 
reopened by new and material evidence, it 
should further adjudicate the claim in 
accordance with the three-prong test of 
Elkins v. West, 12 Vet. App. 209 (1999).  

If the benefits sought on appeal are 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.


On remand, the appellant may submit any other evidence and 
argument in support of the issues which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet.  App. 369 
(1999).


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 



